Execution Version

 

 

 

 

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF JUNE 7, 2005

 

AMONG

 

FERRELLGAS RECEIVABLES, LLC, AS SELLER,

 

FERRELLGAS, L.P., AS SERVICER,

 

JUPITER SECURITIZATION CORPORATION,

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

 

AND

 

JPMORGAN CHASE BANK, N.A., AS AGENT

 

 

Houston\1845825

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE I.

PURCHASE ARRANGEMENTS

2

Section 1.1

Purchase Facility

2

Section 1.2

Increases

2

Section 1.3

Decreases

2

Section 1.4

Payment Requirements

3

ARTICLE II.

PAYMENTS AND ASSET INTEREST COLLECTIONS

3

Section 2.1

Payments

3

Section 2.2

Asset Interest Collections Prior to Amortization

3

Section 2.3

Asset Interest Collections Following Amortization

4

Section 2.4

Application of Asset Interest Collections

4

Section 2.5

Payment Recission

5

Section 2.6

Maximum Purchaser Interests

5

Section 2.7

Clean Up Call

5

ARTICLE III.

CONDUIT FUNDING

6

Section 3.1

CP Costs

6

Section 3.2

CP Costs Payments

6

Section 3.3

Calculation of CP Costs

6

ARTICLE IV.

FINANCIAL INSTITUTION FUNDING

6

Section 4.1

Financial Institution Funding

6

Section 4.2

Yield Payments

6

Section 4.3

Selection and Continuation of Tranche Periods

6

Section 4.4

Financial Institution Discount Rates

7

Section 4.5

Suspension of the LIBO Rate

7

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

8

Section 5.1

Representations and Warranties of the Seller

8

Section 5.2

Financial Institution Representations and Warranties

11

ARTICLE VI.

CONDITIONS OF PURCHASES

12

Section 6.1

Conditions Precedent to Initial Incremental Purchase

12

Section 6.2

Conditions Precedent to All Purchases and Reinvestments

12

ARTICLE VII.

COVENANTS

13

Section 7.1

Financial Reporting

13

Section 7.2

Certificates; Other Information

13

Section 7.3

Notices

14

Section 7.4

Compliance with Laws

14

Section 7.5

Preservation of Existence, Etc

14

Section 7.6

Payment of Obligations

15

 

 

Houston\1845825

 


--------------------------------------------------------------------------------



 

 

 

Section 7.7

Audits

15

Section 7.8

Keeping of Records and Books

15

Section 7.9

Compliance with Contracts and Credit and Collection Policy

 

16

Section 7.10

Purchasers’ Reliance

16

Section 7.11

Performance and Enforcement of Receivable Interest Sale Agreement

 

18

Section 7.12

Collections

18

Section 7.13

Ownership

19

Section 7.14

Taxes

19

Section 7.15

Negative Covenants of the Seller Parties

19

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

20

Section 8.1

Designation of Servicer

20

Section 8.2

Certain Duties of Servicer

20

Section 8.3

Collection Notices

21

Section 8.4

Responsibilities of Seller

22

Section 8.5

Reports

22

ARTICLE IX.

AMORTIZATION EVENTS

22

Section 9.1

Amortization Events

22

Section 9.2

Remedies

24

ARTICLE X.

INDEMNIFICATION

24

Section 10.1

Indemnities by the Seller Parties

25

Section 10.2

Increased Cost and Reduced Return

27

Section 10.3

Other Costs and Expenses

27

Section 10.4

Allocations

28

ARTICLE XI.

THE AGENT

28

Section 11.1

Authorization and Action

28

Section 11.2

Delegation of Duties

28

Section 11.3

Exculpatory Provisions

28

Section 11.4

Reliance by Agent

29

Section 11.5

Non-Reliance on Agent and Other Purchasers

29

Section 11.6

Reimbursement and Indemnification

29

Section 11.7

Agent in its Individual Capacity

30

Section 11.8

Successor Agent

30

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

30

Section 12.1

Assignments

30

Section 12.2

Participations

31

ARTICLE XIII.

FUNDING AGREEMENT

32

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

Section 13.1

Funding Agreement Fundings

32

Section 13.2

Terminating Financial Institutions

32

ARTICLE XIV.

MISCELLANEOUS

33

Section 14.1

Waivers and Amendments

33

Section 14.2

Notices

34

Section 14.3

Ratable Payments

34

Section 14.4

Protection of Ownership Interests of the Purchasers

35

Section 14.5

Confidentiality

35

Section 14.6

Bankruptcy Petition

35

Section 14.7

Limitation of Liability

36

Section 14.8

CHOICE OF LAW

36

Section 14.9

CONSENT TO JURISDICTION

36

Section 14.10

WAIVER OF JURY TRIAL

36

Section 14.11

Integration; Binding Effect; Survival of Terms

36

Section 14.12

Counterparts; Severability; Section References

37

Section 14.13

JPMorgan Chase Roles

37

Section 14.14

Characterization

37

Section 14.15

Amendment and Restatement

38

 

(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

 

3

 


--------------------------------------------------------------------------------



 

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of June 7,
2005 (“Receivables Purchase Agreement”), is among Ferrellgas Receivables, LLC, a
Delaware limited liability company (“Seller”), Ferrellgas, L.P., a Delaware
limited partnership (“Ferrellgas”), as initial Servicer (the Servicer together
with Seller, the “Seller Parties” and each a “Seller Party”), the entities
listed on Schedule A to this Agreement (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), Jupiter
Securitization Corporation (“Conduit”), and JPMorgan Chase Bank, N.A., as agent
for the Purchasers hereunder or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I and, if not defined therein, the meanings assigned to
such terms in the Receivable Interest Sale Agreement referenced therein.

PRELIMINARY STATEMENTS

A.            The Seller, Ferrellgas, the Financial Institutions, the Conduit
and the Agent have previously executed and delivered that certain Receivables
Purchase Agreement dated as of September 26, 2000, as amended by Amendment No. 1
to Receivables Purchase Agreement dated January 17, 2001, Amendment No. 2 to
Receivables Purchase Agreement dated September 25, 2001, Amendment No. 3 to
Receivables Purchase Agreement dated September 24, 2002, Amendment No. 4 to
Receivables Purchase Agreement dated September 23, 2003, and Amendment No. 5 to
Receivables Purchase Agreement dated September 21, 2004 (as so amended, the
“Original Purchase Agreement”).

B.             The parties hereto desire to amend and restate (but not
extinguish) the Original Purchase Agreement in its entirety as hereinafter set
forth through the execution of this Amended and Restated Receivables Purchase
Agreement.

C.            Seller desires to continue transferring and assigning Purchaser
Interests to the Purchasers from time to time. Conduit may, in its absolute and
sole discretion, continue purchasing Purchaser Interests from Seller from time
to time. In the event that Conduit declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time. In addition, the Financial Institutions have agreed to continue
providing a liquidity facility to Conduit in accordance with the terms hereof.

D.            JPMorgan Chase Bank, N.A. has been requested and is willing to act
as Agent on behalf of Conduit and the Financial Institutions in accordance with
the terms hereof.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto, (i) do hereby agree that the
Original Purchase Agreement is amended and restated (but not substituted or
extinguished) in its entirety as set forth herein, and (ii) do hereby further
agree as follows:

 

Houston\1845825

 


--------------------------------------------------------------------------------



 

 

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1

Purchase Facility.

(a)            Upon the terms and subject to the conditions hereof, Seller may,
at its option, sell and assign Purchaser Interests to the Agent for the benefit
of one or more of the Purchasers. In accordance with the terms and conditions
set forth herein, Conduit may, at its option, instruct the Agent to purchase on
behalf of Conduit, or if Conduit shall decline to purchase, the Agent shall
purchase, on behalf of the Financial Institutions, Purchaser Interests from time
to time in an aggregate amount not to exceed at such time the lesser of (i) the
Purchase Limit and (ii) the aggregate amount of the Commitments, in either case,
during the period from the date hereof to but not including the Facility
Termination Date.

(b)           Seller may, upon at least 5 Business Days’ notice to the Agent,
terminate in whole or reduce in part, ratably among the Financial Institutions,
the unused portion of the Purchase Limit; provided that each partial reduction
of the Purchase Limit shall be in an amount equal to $5,000,000 or an integral
multiple thereof.

Section 1.2          Increases. Seller shall provide the Agent with at least two
(2) Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $1,000,000) and date of purchase and, in the case of an Incremental
Purchase to be funded by the Financial Institutions, the requested Discount Rate
and Tranche Period. Following receipt of a Purchase Notice, the Agent will
determine whether Conduit agrees to make the purchase. If Conduit declines to
make a proposed purchase, Seller may cancel the Purchase Notice or, in the
absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Financial Institutions. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, Conduit or the Financial Institutions, as applicable,
shall initiate a wire transfer to the Facility Account, of immediately available
funds, no later than 12:00 noon (Chicago time), in an amount equal to (i) in the
case of Conduit, the aggregate Purchase Price of the Purchaser Interests Conduit
is then purchasing or (ii) in the case of a Financial Institution, such
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions are purchasing.

Section 1.3          Decreases. Seller shall provide the Agent with prior
written notice in conformity with the Required Notice Period (a “Reduction
Notice”) of any proposed reduction of Aggregate Capital from Asset Interest
Collections. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced which shall be applied
ratably to the Purchaser Interests of Conduit and the Financial Institutions in
accordance with the amount of Capital (if any) owing to Conduit, on the one
hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably, based on their respective Pro Rata Shares), on the other hand (the
“Aggregate Reduction”). Only one (1) Reduction Notice shall be outstanding at
any time.

 

2

 


--------------------------------------------------------------------------------



 

 

Section 1.4          Payment Requirements. All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (Chicago
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the Agent, for the account of such Purchaser, at 1 Bank One Plaza,
Chicago, Illinois 60670 until otherwise notified by the Agent. All computations
of Yield at the LIBO Rate, per annum fees calculated as part of any CP Costs,
per annum fees hereunder and per annum fees under the Fee Letter shall be made
on the basis of a year of 360 days for the actual number of days elapsed. All
computations of Yield at the Prime Rate shall be made on the basis of a year of
365 (or, when appropriate, 366) days for the actual number of days elapsed. If
any amount hereunder shall be payable on a day which is not a Business Day, such
amount shall be payable on the next succeeding Business Day.

ARTICLE II.

PAYMENTS AND ASSET INTEREST COLLECTIONS

Section 2.1          Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent when due,
for the account of the relevant Purchaser or Purchasers on a full recourse
basis: (i) such fees as are set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all CP
Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as Deemed
Collections (which shall be immediately due and payable by Seller and applied to
reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2
and 2.3 hereof), (v) all amounts required pursuant to Section 2.6, (vi) all
amounts payable pursuant to Article X, if any, (vii) all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Pool Receivables, (viii) all Broken Funding
Costs and (ix) all Default Fees (collectively, the “Recourse Obligations”). If
Seller fails to pay any of the Recourse Obligations when due, Seller agrees to
pay, on demand, the Default Fee in respect thereof until paid. Notwithstanding
the foregoing, no provision of this Agreement or the Fee Letter shall require
the payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any Asset
Interest Collections or is deemed to receive any Asset Interest Collections,
Seller shall immediately pay such Asset Interest Collections or Deemed
Collections to the Servicer for application in accordance with the terms and
conditions hereof and, at all times prior to such payment, such Asset Interest
Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agent.

Section 2.2          Asset Interest Collections Prior to Amortization. Prior to
the Amortization Date, any Asset Interest Collections and Deemed Collections
received by the Servicer and all Asset Interest Collections received by the
Servicer shall be set aside and held in trust by the Servicer for the payment of
any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2. If at any time any Asset Interest Collections are received by
the Servicer prior to the Amortization Date, (i) the Servicer shall set aside
the Termination Percentage (hereinafter defined) of Asset Interest Collections
evidenced by the Purchaser Interests of each Terminating Financial Institution
and (ii) Seller hereby requests and the Purchasers (other than any Terminating
Financial Institutions) hereby agree to make,

 

3

 


--------------------------------------------------------------------------------



 

simultaneously with such receipt, a reinvestment (each, a “Reinvestment”) with
that portion of the balance of each and every Asset Interest Collection received
by the Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt. On each Settlement Date
prior to the occurrence of the Amortization Date, the Servicer shall remit to
the Agent’s account the amounts set aside during the preceding Settlement Period
that have not been subject to a Reinvestment and apply such amounts (if not
previously paid in accordance with Section 2.1) first, to reduce unpaid CP
Costs, Yield and other Recourse Obligations and second, to reduce the Capital of
all Purchaser Interests of Terminating Financial Institutions, applied ratably
to each Terminating Financial Institution according to its respective
Termination Percentage. If such Capital, CP Costs, Yield and other Recourse
Obligations shall be reduced to zero, any additional Asset Interest Collections
received by the Servicer (i) if applicable, shall be remitted to the Agent’s
account no later than 12:00 noon (Chicago time) to the extent required to fund
any Aggregate Reduction on such Settlement Date and (ii) any balance remaining
thereafter shall be remitted from the Servicer to Seller on such Settlement
Date. Each Terminating Financial Institution shall be allocated a ratable
portion of Asset Interest Collections from the date of any assignment by Conduit
(the “Termination Date”) until such Terminating Financing Institution’s Capital
shall be paid in full. This ratable portion shall be calculated on the
Termination Date of each Terminating Financial Institution as a percentage equal
to (i) Capital of such Terminating Financial Institution outstanding on its
Termination Date, divided by (ii) the Aggregate Capital outstanding on such
Termination Date (the “Termination Percentage”). Each Terminating Financial
Institution’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
Capital shall be reduced ratably with all Financial Institutions in accordance
with Section 2.3.

Section 2.3          Asset Interest Collections Following Amortization. On the
Amortization Date and on each day thereafter, Seller shall remain liable on a
full-recourse basis to pay the Recourse Obligations pursuant to Section 2.1, and
the Servicer shall set aside and hold in trust, for the holder of each Purchaser
Interest, all Asset Interest Collections received on such day. On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the Agent (i) remit to the
Agent’s account the amounts set aside pursuant to the preceding sentence, and
(ii) apply such amounts to reduce the Aggregate Unpaids in accordance with
Section 2.4.

 

Section 2.4          Application of Asset Interest Collections. If there shall
be insufficient funds on deposit for the Servicer to distribute funds in payment
in full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as
applicable), the Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the Pool
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

 

4

 


--------------------------------------------------------------------------------



 

 

second, to the reimbursement of the Agent’s costs of collection and enforcement
of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Recourse Obligations,
provided that to the extent such Recourse Obligations relate to the payment of
Servicer costs and expenses, including the Servicing Fee, when Seller or one of
its Affiliates is acting as the Servicer, such costs and expenses will not be
paid until after the payment in full of all other Recourse Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Asset Interest Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.4, shall be shared
ratably (within each priority) among the Agent and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

Section 2.5          Payment Recission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to the Person or Persons who suffered such
recission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such recission, return or refunding.

Section 2.6          Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital (as allocated by the Agent), such that
after giving effect to such payment the aggregate of the Purchaser Interests
equals or is less than 100%.

Section 2.7          Clean Up Call. In addition to Sellers rights pursuant to
Section 1.3, the Servicer shall have the right to direct the Seller to (after
the Servicer shall have provided written notice to the Agent and the Seller in
accordance with the Required Notice Period), at any time following the reduction
of the Aggregate Capital to a level that is less than 10.0% of the original
Purchase Limit, repurchase from the Purchasers all, but not less than all, of
the then outstanding Purchaser Interests. The purchase price in respect thereof
shall be an amount equal to the Aggregate Unpaids through the date of such
repurchase, payable in immediately available funds. Such repurchase shall be
without representation, warranty or recourse of any kind by, on the part of, or
against any Purchaser or the Agent, except that the Agent and the Purchasers
shall

 

5

 


--------------------------------------------------------------------------------



 

represent and warrant that the Purchasers Interests are free and clear of any
Adverse Claim created by any of them.

ARTICLE III.

CONDUIT FUNDING

Section 3.1          CP Costs. Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
Conduit and funded substantially with related Pooled Commercial Paper.

Section 3.2          CP Costs Payments. On each Settlement Date, Seller shall
pay to the Agent (for the benefit of Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of Conduit for the immediately preceding Accrual Period in
accordance with Article II.

Section 3.3          Calculation of CP Costs. On the 5th Business Day of each
calendar month hereafter while Conduit has any outstanding Capital, Conduit
shall calculate the aggregate amount of CP Costs allocated to the Capital of its
Purchaser Interests for the applicable Accrual Period and shall notify Seller of
such aggregate amount.

ARTICLE IV.

FINANCIAL INSTITUTION FUNDING

Section 4.1          Financial Institution Funding. Each Purchaser Interest of
the Financial Institutions shall accrue Yield for each day during its Tranche
Period at either the LIBO Rate or the Prime Rate in accordance with the terms
and conditions hereof. Until Seller gives notice to the Agent of another
Discount Rate in accordance with Section 4.4, the initial Discount Rate for any
Purchaser Interest transferred to the Financial Institutions by Conduit pursuant
to the terms and conditions hereof shall be the Prime Rate. If the Financial
Institutions acquire by assignment from Conduit any Purchaser Interest pursuant
to a Funding Agreement, each Purchaser Interest so assigned shall each be deemed
to have a new Tranche Period commencing on the date of any such assignment.

Section 4.2          Yield Payments. On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Agent (for the
benefit of the Financial Institutions) an aggregate amount equal to the accrued
and unpaid Yield for the entire Tranche Period of each such Purchaser Interest
in accordance with Article II.

Section 4.3

Selection and Continuation of Tranche Periods.

(a)            With consultation from (and approval by) the Agent, Seller shall
from time to time request Tranche Periods for the Purchaser Interests of the
Financial Institutions, provided that, if at any time the Financial Institutions
shall have a Purchaser Interest, Seller shall

 

6

 


--------------------------------------------------------------------------------



 

always request Tranche Periods such that at least one Tranche Period shall end
on the date specified in clause (A) of the definition of Settlement Date.

(b)           Seller or the Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
Conduit be combined with a Purchaser Interest of the Financial Institutions.

Section 4.4          Financial Institution Discount Rates. Seller may select the
LIBO Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 12:00 noon (Chicago time): (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Prime Rate is being requested as a new Discount Rate, give
the Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche. Until Seller gives notice to the Agent
of another Discount Rate, the initial Discount Rate for any Purchaser Interest
transferred to the Financial Institutions pursuant to the terms and conditions
hereof shall be the Prime Rate.

Section 4.5

Suspension of the LIBO Rate

(a) If any Financial Institution notifies the Agent that it has determined that
funding its Pro Rata Share of the Purchaser Interests of the Financial
Institutions at a LIBO Rate would violate any applicable law, rule, regulation,
or directive of any governmental or regulatory authority, whether or not having
the force of law, or that (i) deposits of a type and maturity appropriate to
match fund its Purchaser Interests at such LIBO Rate are not available or (ii)
such LIBO Rate does not accurately reflect the cost of acquiring or maintaining
a Purchaser Interest at such LIBO Rate, then the Agent shall suspend the
availability of such LIBO Rate and require Seller to select the Prime Rate for
any Purchaser Interest accruing Yield at such LIBO Rate.

(b) If less than all of the Financial Institutions give a notice to the Agent
pursuant to Section 4.5(a), each Financial Institution which gave such a notice
shall be obliged, at the request of Seller, Conduit or the Agent, to assign all
of its rights and obligations hereunder to (i) another Financial Institution or
(ii) another funding entity nominated by Seller or the Agent that is acceptable
to Conduit and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Financial Institution; provided
that (i) the notifying Financial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Financial Institutions, and (ii) the replacement Financial Institution
otherwise satisfies the requirements of Section 12.1(b).

 

7

 


--------------------------------------------------------------------------------



 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1          Representations and Warranties of the Seller. Each Seller
Party hereby represents and warrants to the Agent and the Purchasers, as to
itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:

(a)            Existence and Power. Such Seller Party is duly organized, validly
existing and in good standing under the laws of Delaware, and is duly qualified
to do business and is in good standing as a foreign entity, and has and holds
all organizational power and all governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is conducted except where the failure to so qualify or so hold
could not reasonably be expected to have a Material Adverse Effect.

(b)           Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Seller’s use of the proceeds of the
purchases made hereunder, are within its organizational powers and authority and
have been duly authorized by all necessary action on its part. This Agreement
and each other Transaction Document to which such Seller Party is a party has
been duly executed and delivered by such Seller Party.

(c)            No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its Organization Documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of such Seller Party (except as created under the
Transaction Documents) except, in each case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(d)           Governmental Authorization. Other than the filing of the financing
statements required hereunder and under the Receivable Interest Sale Agreement,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

(e)            Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any
Governmental Authority, which (a) purport to affect or pertain to this Agreement
or any other Transaction Document or any of the transactions contemplated hereby
or thereby; or (b) if determined adversely to Originator, would reasonably be
expected to have a Material Adverse Effect. No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority

 

8

 


--------------------------------------------------------------------------------



 

purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Transaction Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

(f)            Binding Effect. This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g)           Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent or any Purchaser for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or any Purchaser will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.

(h)           Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, Regulation
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time or (ii) to acquire any security in any transaction which is
subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.

(i)             Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Asset Interest, free and clear of
any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s ownership interest in the Asset Interest.

(j)             Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in the Asset Interest, free
and clear of any Adverse Claim, except as created by the Transactions Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the Purchasers) ownership or
security interest in the Asset Interest.

(k)           Places of Business and Locations of Records. The offices where the
Seller Parties keep all of their respective records regarding the Purchaser
Interests are located at the address(es) listed on Exhibit III or such other
locations of which the Agent has been notified in accordance with Section 7.2(a)
in jurisdictions where all action required by Section 14.4(a) has

 

9

 


--------------------------------------------------------------------------------



 

been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit III.

(l)             Asset Interest Collections. The conditions and requirements set
forth in Section 7.12 and in Section 5.12(a) of the Receivable Interest Sale
Agreement have at all times been satisfied and duly performed. Seller has not
granted any Person, other than the Servicer, dominion and control of any
Lock-Box or Collection Account, or the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event. Servicer has not granted any Person, other than the Agent,
dominion and control of the Servicer’s Concentration Account, or the right to
take dominion and control of the Servicer’s Concentration Account at a future
time or upon the occurrence of a future event. Seller has not granted any
Person, other than the Agent, dominion and control of the Facility Account, or
the right to take dominion and control of the Facility Account at a future time
or upon the occurrence of a future event.

(m)          Material Adverse Effect. (i) The initial Servicer represents and
warrants that since January 31, 2005, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries or the ability of the initial Servicer to perform
its obligations under this Agreement, and (ii) Seller represents and warrants
that since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Pool Receivables generally or any
material portion of the Pool Receivables.

(n)           Names. In the past five (5) years, Seller has not used any legal
names, trade names or assumed names other than the name in which it has executed
this Agreement.

(o)           Ownership of Seller. Originator owns, directly or indirectly, 100%
of the issued and outstanding Equity Interests of Seller, free and clear of any
Adverse Claim. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

(p)           Not a Regulated Entity. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute. Such Seller Party is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other Federal
or state statute or regulation limiting its ability to incur Indebtedness or to
sell interests in the Pool Receivables or the Asset Interest.

(q)           Compliance with Law. Such Seller Party has complied with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Pool Receivable, together with the Contract related thereto, does not contravene
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

 

10

 


--------------------------------------------------------------------------------



 

 

(r)            Compliance with Credit and Collection Policy. Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable and the related Contract, and has not made any
change to such Credit and Collection Policy, except such material change as to
which the Agent has been notified in accordance with Section 7.2(c) and has
consented.

(s)            Payments to Originator. Seller has given reasonably equivalent
value to Originator in consideration for the Asset Interest and such transfer
was not made for or on account of an antecedent debt. The transfer by Originator
of the Asset Interest under the Receivable Interest Sale Agreement is not
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t)             Enforceability of Contracts. Each Contract with respect to each
Pool Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Pool Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u)           Eligible Receivables. Each Receivable included in the Asset
Interest is an Eligible Receivable.

(v)           Net Asset Interest Balance. Seller has determined that,
immediately after giving effect to each purchase hereunder, the Net Asset
Interest Balance will at least equal 1.2 times the Aggregate Capital then
outstanding.

(w)          Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivable Interest Sale
Agreement does not jeopardize the true sale analysis.

Section 5.2          Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Agent and Conduit
that:

(a)            Existence and Power. Such Financial Institution is a corporation
or a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
power to perform its obligations hereunder.

(b)           No Conflict. The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its powers, have been duly authorized by all necessary action, do not
contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.

 

11

 


--------------------------------------------------------------------------------



 

 

(c)            Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.

(d)           Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1          Conditions Precedent to Initial Incremental Purchase. The
Original Purchase Agreement shall be amended and restated in its entirety as set
forth herein subject to the conditions precedent that (a) the Agent shall have
received on or before the date hereof those documents listed on Schedule B and
(b) the Agent shall have received all fees and expenses required to be paid on
such date pursuant to the terms of this Agreement and the Fee Letter.

Section 6.2          Conditions Precedent to All Purchases and Reinvestments.
Each purchase of a Purchaser Interest (other than pursuant to a Funding
Agreement) and each Reinvestment shall be subject to the further conditions
precedent that (a) the Servicer shall have delivered to the Agent on or prior to
the date of such purchase or Reinvestment, in form and substance satisfactory to
the Agent, all Monthly Reports and interim reports as and when due under Section
8.5; (b) the Facility Termination Date shall not have occurred; (c) the Agent
shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

(i)             the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date;

(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii)          the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Asset Interest Collections without the requirement
that any further action be taken on the part of any

 

12

 


--------------------------------------------------------------------------------



 

Person and notwithstanding the failure of Seller to satisfy any of the foregoing
conditions precedent in respect of such Reinvestment. The failure of Seller to
satisfy any of the foregoing conditions precedent in respect of any Reinvestment
shall give rise to a right of the Agent, which right may be exercised at any
time on demand of the Agent, to rescind the related purchase and direct Seller
to pay to the Agent for the benefit of the Purchasers an amount equal to the
Asset Interest Collections prior to the Amortization Date that shall have been
applied to the affected Reinvestment.

ARTICLE VII.

COVENANTS

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its terms, each Seller
Party hereby covenants, as to itself, as set forth below:

Section 7.1          Financial Reporting. Seller shall deliver to the Agent, in
form and detail satisfactory to the Agent:

(a)            Annual Financial Statements. As soon as available, but not later
than 100 days after the end of each fiscal year of Seller, an unaudited balance
sheet of Seller as at the end of such year and the related statements of income
or operations, members’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, and
certified by a Responsible Officer as fairly presenting, in accordance with
GAAP, applied, if applicable, on a basis consistent with prior years, the
financial position and the results of operations of Seller;

(b)           Quarterly Financial Statements. As soon as available, but not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Seller, a copy of the unaudited balance sheet of Seller as
of the end of such quarter and the related statements of income, members’ equity
and cash flows for the period commencing on the first day and ending on the last
day of such quarter, and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position and the results of operations of
Seller; and

(c)            Receivable Interest Sale Agreement Financial Statements. When and
as required under the Receivable Interest Sale Agreement, each of the financial
statements required to be delivered under Section 5.1 thereof.

Section 7.2           Certificates; Other Information. Such Seller Party shall
furnish to the Agent:

(a)            Receivable Interest Sale Agreement Certificates. When and as
required under the Receivable Interest Sale Agreement, each of the certificates
and other reports and information required to be delivered under Section 5.2
thereof; and

(b)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a) and (b), a Compliance
Certificate executed by a

 

13

 


--------------------------------------------------------------------------------



 

Responsible Officer of Seller with respect to the periods covered by such
financial statements together with supporting calculations and such other
supporting detail as the Agent shall require.

Section 7.3

Notices. Such Seller Party shall promptly notify the Agent:

(a)            of the occurrence of any Amortization Event or Potential
Amortization Event;

(b)           of any matter described in Section 5.3(a)-(d), (f) or (g) of the
Receivable Interest Sale Agreement;

(c)            at least thirty (30) days prior to the effectiveness of any
material change in or material amendment to the Credit and Collection Policy, a
copy of the Credit and Collection Policy then in effect and a notice (A)
indicating such change or amendment, and (B) if such proposed change or
amendment would be reasonably likely to adversely affect the collectibility of
the Pool Receivables or decrease the credit quality of any newly created Pool
Receivables, requesting the Agent’s consent thereto;

(d)           of any material change in accounting policies or financial
reporting practices by Originator or any of its consolidated Subsidiaries;

(e)            if any of the representations and warranties in Article V ceases
to be true and correct;

(f)            of the occurrence of any event or condition that has had, or
could reasonably be expected to have, a Material Adverse Effect; and

(g)           of the occurrence of the “Termination Date” under and as defined
in the Receivable Interest Sale Agreement.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of such Seller Party setting forth details of the occurrence
referred to therein, and stating what action such Seller Party or any affected
Affiliate proposes to take with respect thereto and at what time. Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Transaction Document that have been
breached or violated.

Section 7.4          Compliance with Laws. Such Seller Party shall comply with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business (including the Federal Fair Labor Standards Act), except such
as may be contested in good faith or as to which a bona fide dispute may exist
or the failure of which to comply with could not reasonably be expected to have
a Material Adverse Effect.

Section 7.5

Preservation of Existence, Etc. Such Seller Party shall:

(a)            preserve and maintain in full force and effect its legal
existence and good standing under the laws of its state or jurisdiction of
organization except in connection with transactions permitted by the Credit
Agreement;

 

14

 


--------------------------------------------------------------------------------



 

 

(b)           preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by the Credit Agreement, except where the failure to so
preserve or maintain such governmental rights, privileges, qualifications,
permits, licenses and franchises could not reasonably be expected to have a
Material Adverse Effect;

(c)            preserve its business organization and goodwill, except where the
failure to so preserve its business organization or goodwill could not
reasonably be expected to have a Material Adverse Effect; and

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

Section 7.6          Payment of Obligations. Such Seller Party shall pay and
discharge as the same shall become due and payable (except to the extent the
failure to so pay and discharge could not reasonably be expected to have a
Material Adverse Effect), all of its obligations and liabilities, including:

(a)            all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings and adequate reserves in accordance
with GAAP are being maintained by such Seller Party; and

(b)           all lawful claims which, if unpaid, would by law become a Adverse
Claim upon its property, unless such claims are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party.

Section 7.7          Audits. Such Seller Party will furnish to the Agent from
time to time such information with respect to it and the Pool Receivables as the
Agent may reasonably request. Such Seller Party will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Seller Party, permit the Agent and the
Purchasers or their respective agents or representatives (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Seller Party relating to the Pool Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Seller Party for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Seller Party’s financial condition or the Pool Receivables and the Related
Security or such Seller Party’s performance under any of the Transaction
Documents or Originator’s performance under the Contracts and, in each case,
with any of the officers or employees of such Seller Party having knowledge of
such matters.

Section 7.8          Keeping of Records and Books. The Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary

 

15

 


--------------------------------------------------------------------------------



 

or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Asset Interest Collections of and adjustments to each
existing Receivable). The Servicer will give the Agent notice of any material
change in the administrative and operating procedures referred to in the
previous sentence. Such Seller Party will on or prior to the date hereof, mark
its master data processing records and other books and records relating to the
Purchaser Interests with a legend, acceptable to the Agent, describing the
Purchaser Interests.

Section 7.9          Compliance with Contracts and Credit and Collection Policy.
Such Seller Party will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, except where the failure to so comply
could not reasonably be expected to have a material adverse impact on the
overall collectibility of the Pool Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Pool Receivable and the
related Contract, except where the failure to so comply could not reasonably be
expected to have a material adverse impact on the overall collectibility of the
Pool Receivables.

Section 7.10       Purchasers’ Reliance. Seller acknowledges that the Purchasers
are entering into the transactions contemplated by this Agreement in reliance
upon Seller’s identity as a legal entity that is separate from Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent or any Purchaser may from time to time reasonably request, to
maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of Originator and any Affiliates thereof and not just a division of
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, Seller will:

(A)          conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(B)           compensate all employees, consultants and agents directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of Originator or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
Seller and Originator or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and Originator or such Affiliate, as applicable;

(C)           clearly identify its offices (by signage or otherwise) as its
offices and allocate to Seller on a reasonable basis the costs of any space
shared with the Originator;

(D)          have a separate telephone number, which will be answered only in
its name and separate stationery, invoices and checks in its own name;

(E)           conduct all transactions with Originator and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone

 

16

 


--------------------------------------------------------------------------------



 

and other utility charges) for items shared between Seller and Originator on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

(F)           at all times have a Board of Directors consisting of at least
three members, at least one member of which is an Independent Director;

(G)          observe all formalities as a distinct entity, and ensure that all
actions relating to (A) the dissolution or liquidation of Seller or (B) the
initiation of, participation in, acquiescence in or consent to any bankruptcy,
insolvency, reorganization or similar proceeding involving Seller, are duly
authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H)          maintain Seller’s books and records separate from those of
Originator and any Affiliate thereof and otherwise readily identifiable as its
own assets rather than assets of Originator and any Affiliate thereof;

(I)            prepare its financial statements separately from those of
Originator and insure that any consolidated financial statements of Originator
or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of Seller;

(J)            except as herein specifically otherwise provided, maintain the
funds or other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent hereunder)
has the power to make withdrawals;

(K)          pay all of Seller’s operating expenses from Seller’s own assets
(except for certain payments by Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section 7.10);

(L)           operate its business and activities such that: it does not engage
in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivable Interest Sale Agreement; and does not create,
incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the incurrence of
obligations under this Agreement, (3) the incurrence of obligations, as
expressly contemplated in the Receivable Interest Sale Agreement, to make
payment to Originator thereunder for the purchase of Receivables from Originator
under the Receivable Interest Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

(M)         maintain its charter in conformity with this Agreement, such that it
does not amend, restate, supplement or otherwise modify its Organization
Documents in any

 

17

 


--------------------------------------------------------------------------------



 

respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, this Section
7.10;

(N)          maintain the effectiveness of, and continue to perform under the
Receivable Interest Sale Agreement, such that it does not amend, restate,
supplement, cancel, terminate or otherwise modify the Receivable Interest Sale
Agreement, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivable Interest Sale
Agreement or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Agent;

(O)          maintain its legal separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(P)           maintain at all times adequate capital with which to conduct its
business and to meet its obligations as they come due; and

(Q)          take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Bracewell &
Giuliani LLP as counsel for the Seller Parties, in connection with the closing
or initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

Section 7.11       Performance and Enforcement of Receivable Interest Sale
Agreement. Seller will, and will require Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivable
Interest Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will vigorously enforce the rights and
remedies accorded to Seller under the Receivable Interest Sale Agreement. Seller
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Agent and the Purchasers as assignees of Seller)
under the Receivable Interest Sale Agreement as the Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivable Interest Sale Agreement.

Section 7.12       Collections. Each Seller Party will cause all Collections on
the Pool Receivables to be concentrated no less often than weekly into the
Servicer’s Concentration Account. The Servicer will sweep the Buyer’s Percentage
of all such Collections from the Servicer’s Concentration Account no less than
daily into the Facility Account and immediately thereafter transferred to the
Originator’s Account; provided, however, that upon written request of the Agent,
each of the Seller Parties will cause all such Collections to be concentrated
each Business Day into the Servicer’s Concentration Account. Servicer will cause
the Servicer’s Concentration Account to be subject at all times to a Blocked
Account Agreement that is in full force and effect. Seller will cause the
Facility Account to be subject at all times to a Blocked Account Agreement that
is in full force and effect.

 

18

 


--------------------------------------------------------------------------------



 

 

Section 7.13       Ownership. Seller will take all necessary action to (i) vest
legal and equitable title to the Asset Interest irrevocably in Seller, free and
clear of any Adverse Claims other than Adverse Claims in favor of the Agent and
the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in the Asset Interest and such other action to perfect, protect or more
fully evidence the interest of Seller therein as the Agent may reasonably
request), and (ii) establish and maintain, in favor of the Agent, for the
benefit of the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in the Asset Interest to the full extent contemplated herein,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent’s (for the benefit of the Purchasers) interest in the Asset
Interest and such other action to perfect, protect or more fully evidence the
interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).

Section 7.14       Taxes. Such Seller Party will file all tax returns and
reports required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Seller will pay when due any taxes payable in
connection with the Pool Receivables, exclusive of taxes on or measured by
income or gross receipts of Conduit, the Agent or any Financial Institution.

Section 7.15       Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:

(a)            Name Change, Offices and Records. Such Seller Party will not
change its name, identity or legal structure (within the meaning of Article 9 of
any applicable enactment of the UCC) or relocate its chief executive office or
any office where Records are kept unless it shall have: (i) given the Agent at
least 15 days’ prior written notice thereof and (ii) delivered to the Agent all
financing statements, instruments and other documents requested by the Agent in
connection with such change or relocation.

(b)           Change in Payment Instructions to Obligors. Such Seller Party will
not authorize any Obligor to make payment to any Lock-Box or Collection Account
other than one which is swept into the Servicer’s Concentration Account in
accordance with Section 7.12.

(c)            Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectibility of the Pool Receivables or decrease
the credit quality of any newly created Pool Receivables. Except as otherwise
permitted pursuant to Article VIII hereof, such Seller Party will not extend,
amend or otherwise modify the terms of any Pool Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

 

19

 


--------------------------------------------------------------------------------



 

 

(d)           Sales, Adverse Claims. Such Seller Party will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
the Asset Interest, the Facility Account or the Servicer’s Concentration
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent, for
the benefit of the Purchasers, provided for herein), and such Seller Party will
defend the right, title and interest of the Agent, for the benefit of the
Purchasers, in, to and under any of the foregoing property, against all claims
of third parties claiming through or under such Seller Party.

(e)            Net Asset Interest Balance. At no time prior to the Amortization
Date shall Seller permit the Net Asset Interest Balance to be less than 1.2
times the Aggregate Capital outstanding.

(f)            Termination Date Determination. Seller will not designate the
Termination Date (as defined in the Receivable Interest Sale Agreement), or send
any written notice to Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the automatic occurrence of such
Termination Date arising in accordance with the proviso set forth in Section
7.2(i) of the Receivable Interest Sale Agreement.

(g)           Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.10(P).

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1

Designation of Servicer.

(a)            The servicing, administration and collection of the Pool
Receivables shall be conducted by such Person (the “Servicer”) so designated
from time to time in accordance with Article VI of the Receivable Interest Sale
Agreement and this Article VIII. Ferrellgas is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may at any time designate as Servicer any
Person to succeed Ferrellgas or any successor Servicer; provided, however, that
unless an Amortization Event (or another event of the type described in the
definition of “Amortization Date” has occurred), replacement of the Servicer
shall not result in the occurrence of the Amortization Date.

Section 8.2

Certain Duties of Servicer.

(a)            The Servicer shall administer the Asset Interest Collections in
accordance with the procedures described herein and in Article II. The Servicer
shall set aside and hold in trust for the account of Seller and the Purchasers
their respective shares of the Asset Interest Collections in accordance with
Article II. The Servicer shall, upon the request of the Agent, segregate, in a
manner acceptable to the Agent, all cash, checks and other instruments received
by it from time to time constituting Asset Interest Collections from the general
funds of the Servicer or Seller prior to the remittance thereof in accordance
with Article II. If the Servicer

 

20

 


--------------------------------------------------------------------------------



 

shall be required to segregate Asset Interest Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Agent such allocable share of Asset Interest Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Asset Interest Collections, duly endorsed or
with duly executed instruments of transfer.

(b)           The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize Asset
Interest Collections thereof; provided, however, that such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable, Defaulted Receivable or Charged-Off Receivable or limit the rights
of the Agent or the Purchasers under this Agreement. Notwithstanding anything to
the contrary contained herein, from and after the occurrence of an Amortization
Event, the Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Pool
Receivable or to foreclose upon or repossess any Related Security.

(c)            The Servicer shall hold in trust for Seller and the Purchasers
all Records that (i) evidence or relate to the Asset Interest or (ii) are
otherwise necessary or desirable to collect the Asset Interest and shall, as
soon as practicable upon demand of the Agent following the occurrence of an
Amortization Event, deliver or make available to the Agent all such Records, at
a place selected by the Agent. The Servicer shall, from time to time at the
request of any Purchaser, furnish to the Purchasers (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.

(d)           Any payment by an Obligor in respect of any indebtedness owed by
it to Originator or Seller shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Pool Receivable of such Obligor
(starting with the oldest such Pool Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3          Collection Notices. The Agent is authorized at any time to
date and to deliver to Wells Fargo Bank the Collection Notices; provided,
however, that nothing herein shall be deemed to give the Agent any claim to,
Adverse Claim on or right to retain any amounts deposited into the Servicer’s
Concentration Account or the Facility Account which do not constitute Asset
Interest Collections and provided, further, that unless an Amortization Event
(or another event of the type described in the definition of “Amortization Date”
has occurred), delivery of the Collection Notices shall not result in the
occurrence of the Amortization Date. Effective when the Agent delivers such
notices, Servicer hereby transfers to the Agent for the benefit of the
Purchasers, the exclusive control of the Servicer’s Concentration Account, and
Seller hereby transfers to the Agent for the benefit of the Purchasers, the
exclusive ownership and control of the Facility Account. Each of the Seller
Parties hereby authorizes the Agent, and agrees that the Agent shall be
entitled: (i) at any time after delivery of the Collections Notices, to endorse
such Seller Party’s name on checks and other instruments representing Asset
Interest Collections, (ii) at any time after the earlier to occur of an
Amortization Event or replacement of the Servicer, to enforce the Pool
Receivables and the Related Security, and (iii) at any time after delivery of
the Collections Notices, to take such action as shall be necessary or desirable
to cause

 

21

 


--------------------------------------------------------------------------------



 

all cash, checks and other instruments constituting Asset Interest Collections
to come into the possession of the Agent rather than such Seller Party.

Section 8.4          Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5          Reports. The Servicer shall prepare and forward to the
Agent (i) on the 18th day of each month hereafter or if any such day is not a
Business Day, on the next succeeding Business Day (each, a “Monthly Reporting
Date”), a Monthly Report and (ii) at such times as the Agent shall reasonably
request, a listing by Obligor of all Pool Receivables together with an aging of
all Pool Receivables. Additionally, at such more frequent times as the Agent
shall reasonably request, upon five (5) days’ notice, the Servicer will furnish
(x) a report calculating the amount of Eligible Receivables as of such date
based on the information available to determine sales, credits, charge-offs and
collections since the most recent Monthly Report, or (y) such other form of
report in form and substance reasonably satisfactory to the Agent with respect
to the amount of Eligible Receivables based on available information. At any
time that the Agent shall request upon not less than five (5) days’ notice, the
Servicer shall prepare and forward to the Agent an interim report setting forth
all of the items covered in a Monthly Report, as of the date of such request,
and in the same format as a Monthly Report.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1          Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:

(a)            Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due and, for any such payment or deposit which is not in
respect of Capital, such failure continues for two (2) Business Days, or (ii) to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a) and paragraph 9.1(e)) and such
failure shall continue for five (5) consecutive Business Days.

(b)           Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document to which it
is a party or in any other document delivered pursuant hereto or thereto shall
prove to have been incorrect in any material respect when made or deemed made.

(c)            Failure of Seller to pay any Indebtedness when due; or the
default by Seller in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any such Indebtedness of Seller shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

 

22

 


--------------------------------------------------------------------------------



 

 

(d)           (i) Seller shall generally not pay its debts as such debts become
due or shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors; or (ii) any proceeding
shall be instituted by or against any Seller Party or any of its Subsidiaries
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property or (iii) any Seller or any of its
Subsidiaries shall take any action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).

(e)

Seller shall fail to comply with the terms of Section 2.6 hereof.

(f)

As of the last day of any Measurement Period:

 

(i)             the average of the Delinquency Trigger Ratios for the three
Measurement Periods then most recently ended shall exceed 9.10%;

(ii)           the average of the Charged-Off Trigger Ratios for the three
Measurement Periods then most recently ended shall exceed 0.90%, or

(iii)          the average of the Dilution Trigger Ratios for the three
Measurement Periods shall exceed (A) 2.75% for the three Measurement Periods
ending in July, August, September or October of any year, or (B) 2.40% for the
three Measurement Periods ending in November, December, January, February,
March, April, May or June of any year.

(g)

A Change of Control shall occur.

(h)           One or more final judgments for the payment of money shall be
entered against Seller on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

(i)             The occurrence of any Termination Event or the Termination Date
under and as defined in the Receivable Interest Sale Agreement shall occur under
the Receivable Interest Sale Agreement.

(j)             This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Asset Interest.

(k)           (i) As of the last day of any Measurement Period ending in June
through and including November, the average of the three Measurement Periods
then most recently ended for the Outstanding Balance of all Receivables included
in the Purchaser Interests

 

23

 


--------------------------------------------------------------------------------



 

(regardless of whether they are Eligible Receivables on the date of
determination) as to which any payment, or part thereof, remains unpaid for 91
days or more from the original due date for such payment shall exceed 22% of the
Outstanding Balance of all Receivables as of such day, or (ii) as of the last
day of any Measurement Period ending in December through and including May, the
average of the three Measurement Periods then most recently ended for the
Outstanding Balance of all Receivables included in the Purchaser Interests
(regardless of whether they are Eligible Receivables on the date of
determination) as to which any payment, or part thereof, remains unpaid for 91
days or more from the original due date for such payment shall exceed 16.5% of
the Outstanding Balance of all Receivables as of such day.

Section 9.2          Remedies. Upon the occurrence and during the continuation
of an Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer (if not previously replaced), (ii) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d), or of
an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time, and (iv)
notify Obligors of the Purchasers’ interest in the Pool Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1       Indemnities by the Seller Parties. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Pool Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross

 

24

 


--------------------------------------------------------------------------------



 

negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Asset Interest;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

(i)             any representation or warranty made by any Seller Party or
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

(ii)           the failure by Seller, the Servicer or Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

(iii)          any failure of Seller, the Servicer or Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv)          any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service

 

25

 


--------------------------------------------------------------------------------



 

related to such Receivable or the furnishing or failure to furnish such
merchandise or services;

(vi)          the commingling of Asset Interest Collections at any time with
other funds;

(vii)        any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii)       any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)

any Amortization Event described in Section 9.1(d);

(x)           any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of all or any portion of the Asset Interest from
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Seller to give reasonably equivalent value to
Originator under the Receivable Interest Sale Agreement in consideration of the
transfer by Originator of any portion of the Asset Interest, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;

(xi)          any failure to vest and maintain vested in the Agent for the
benefit of the Purchasers, or to transfer to the Agent for the benefit of the
Purchasers, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the Asset
Interest, free and clear of any Adverse Claim (except as created by the
Transaction Documents);

(xii)        the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to the Asset
Interest, and the proceeds of any thereof, whether at the time of any
Incremental Purchase or Reinvestment or at any subsequent time;

(xiii)       any action or omission by any Seller Party which reduces or impairs
the rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

 

26

 


--------------------------------------------------------------------------------



 

 

(xiv)        any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and

(xv)         the failure of any Pool Receivable included in the calculation of
the Net Asset Interest Balance to be an Eligible Receivable at the time so
included.

Section 10.2       Increased Cost and Reduced Return. If after the date hereof,
any Funding Source shall be charged any fee, expense or increased cost on
account of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy) or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency (a “Regulatory Change”): (i) that subjects any
Funding Source to any charge or withholding on or with respect to any Funding
Agreement or a Funding Source’s obligations under a Funding Agreement, or on or
with respect to the Pool Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source’s capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction.

Section 10.3       Other Costs and Expenses. Seller shall pay to the Agent and
Conduit on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Conduit’s auditors auditing
the books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses of legal counsel for Conduit and the Agent (which such counsel may be
employees of Conduit or the Agent) with respect thereto and with respect to
advising Conduit and the Agent as to their respective rights and remedies under
this Agreement. Seller shall pay to the Agent on demand any and all costs and
expenses of the Agent and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Seller shall reimburse Conduit on
demand for all other costs and expenses incurred by Conduit (“Other Costs”),
including, without limitation, the cost of auditing Conduit’s books by certified
public accountants, the cost of rating the

 

27

 


--------------------------------------------------------------------------------



 

Commercial Paper by independent financial rating agencies, and the reasonable
fees and out-of-pocket expenses of counsel for Conduit or any counsel for any
shareholder of Conduit with respect to advising Conduit or such shareholder as
to matters relating to Conduit’s operations.

Section 10.4       Allocations. Conduit shall allocate the liability for Other
Costs among Seller and other Persons with whom Conduit has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by Conduit in its
sole discretion and shall be binding on Seller and the Servicer.

ARTICLE XI.

THE AGENT

Section 11.1       Authorization and Action. Each Purchaser hereby designates
and appoints JPMorgan Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. The Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party’s successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to execute each of the UCC financing
statements and the Blocked Account Agreement on behalf of such Purchaser (the
terms of which shall be binding on such Purchaser).

Section 11.2       Delegation of Duties. The Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3       Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other

 

28

 


--------------------------------------------------------------------------------



 

Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

Section 11.4       Reliance by Agent. The Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent. The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of Conduit or the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.

Section 11.5       Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6       Reimbursement and Indemnification. The Financial Institutions
agree to reimburse and indemnify the Agent and its officers, directors,
employees, representatives and agents ratably according to their Pro Rata
Shares, to the extent not paid or reimbursed by the Seller Parties (i) for any
amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers,

 

29

 


--------------------------------------------------------------------------------



 

in connection with the administration and enforcement of this Agreement and the
other Transaction Documents.

Section 11.7       Agent in its Individual Capacity. The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent in its individual capacity.

Section 11.8       Successor Agent. The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Purchasers a successor agent. If
for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent’s
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1

Assignments.

(a)            Seller and each Financial Institution hereby agree and consent to
the complete or partial assignment by Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement to the
Financial Institutions or to any other commercial paper conduit administered by
JPMorgan Chase that issues commercial paper which is rated A-1 or better by
Standard & Poor’s Ratings Group and P-1 by Moody’s Investor Service, Inc., and
upon such assignment, Conduit shall be released from its obligations so
assigned. Further, Seller and each Financial Institution hereby agree that any
assignee of Conduit of this Agreement or all or any of the Purchaser Interests
of Conduit shall have all of the rights and benefits under this Agreement as if
the term “Conduit” explicitly referred to such party, and no such assignment
shall in any way impair the rights and benefits of Conduit hereunder. Neither
Seller nor the Servicer shall have the right to assign its rights or obligations
under this Agreement.

(b)           Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and

 

30

 


--------------------------------------------------------------------------------



 

obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit V hereto (the “Assignment
Agreement”) executed by such Purchasing Financial Institution and such selling
Financial Institution; provided, however, that the consent of the Conduit shall
be required prior to the effectiveness of any such assignment and, unless such
assignment is required under Section 12.1(c) and unless an Amortization Event
has occurred and is continuing, the consent of Seller (such consent not to be
unreasonably withheld) shall be required prior to the effectiveness of any such
assignment. Each assignee of a Financial Institution must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or Conduit, an enforceability
opinion in form and substance satisfactory to the Agent and Conduit. Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment. Thereafter the Purchasing Financial Institution shall
for all purposes be a Financial Institution party to this Agreement and shall
have all the rights and obligations of a Financial Institution under this
Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers or the Agent shall be
required.

(c)            Each of the Financial Institutions agrees that in the event that
it shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor’s Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected
Financial Institution”), such Affected Financial Institution shall be obliged,
at the request of Conduit or the Agent, to assign all of its rights and
obligations hereunder to (x) another Financial Institution or (y) another
funding entity nominated by the Agent and acceptable to Conduit, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions.

Section 12.2       Participations. Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each, a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions or any other interest of such Financial
Institution under any Funding Agreement. Notwithstanding any such sale by a
Financial Institution of a participating interest to a Participant, such
Financial Institution’s rights and obligations under this Agreement shall remain
unchanged, such Financial Institution shall remain solely responsible for the
performance of its obligations hereunder, and Seller, Conduit and the Agent
shall continue to deal solely and directly with such Financial Institution in
connection with such Financial Institution’s rights and obligations under this
Agreement. Each Financial Institution agrees that any agreement between such
Financial Institution and any such Participant in respect of such participating
interest shall not restrict such Financial Institution’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

 

31

 


--------------------------------------------------------------------------------



 

 

ARTICLE XIII.

FUNDING AGREEMENT

Section 13.1       Funding Agreement Fundings. The parties hereto acknowledge
that Conduit may assign all or any portion of its Purchaser Interests to the
Financial Institutions at any time pursuant to a Funding Agreement to finance or
refinance the necessary portion of its Purchaser Interests through a funding
under such Funding Agreement to the extent available. The fundings under such
Funding Agreement will accrue Yield in accordance with Section 4.1. Regardless
of whether a funding of Purchaser Interests by the Financial Institutions
constitutes the direct purchase of a Purchaser Interest hereunder, an assignment
under a Funding Agreement of a Purchaser Interest originally funded by Conduit
or the sale of one or more participations or other interests under a Funding
Agreement in such Purchaser Interest, each Financial Institution participating
in a funding of a Purchaser Interest pursuant to a Funding Agreement shall have
the rights and obligations of a “Purchaser” hereunder with the same force and
effect as if it had done so directly.

Section 13.2

Terminating Financial Institutions.

(a)            Each Financial Institution hereby agrees to deliver written
notice to the Agent not more than 30 Business Days and not less than 5 Business
Days prior to the Liquidity Termination Date indicating whether such Financial
Institution intends to renew its Commitment hereunder. If any Financial
Institution fails to deliver such notice on or prior to the date that is 5
Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder, a “Non-Renewing Financial Institution”). The
Agent shall promptly notify Conduit of each Non-Renewing Financial Institution
and Conduit, in its sole discretion, may (A) to the extent of Commitment
Availability, declare that such Non-Renewing Financial Institution’s Commitment
shall, to such extent, automatically terminate on a date specified by Conduit on
or before the Liquidity Termination Date or (B) upon one (1) Business Days’
notice to such Non-Renewing Financial Institution assign to such Non-Renewing
Financial Institution on a date specified by Conduit its Pro Rata Share of the
aggregate Purchaser Interests then held by Conduit, subject to, and in
accordance with, Section 13.1. In addition, Conduit may, in its sole discretion,
at any time (x) to the extent of Commitment Availability, declare that any
Affected Financial Institution’s Commitment shall automatically terminate on a
date specified by Conduit or (y) assign to any Affected Financial Institution on
a date specified by Conduit its Pro Rata Share of the aggregate Purchaser
Interests then held by Conduit, subject to, and in accordance with, Section 13.1
(each Affected Financial Institution or each Non-Renewing Financial Institution
is hereinafter referred to as a “Terminating Financial Institution”). The
parties hereto expressly acknowledge that any declaration of the termination of
any Commitment, any assignment pursuant to this Section 13.2 and the order of
priority of any such termination or assignment among Terminating Financial
Institutions shall be made by Conduit in its sole and absolute discretion.

(b)           Upon any assignment to a Terminating Financial Institution as
provided in this Section 13.2, any remaining Commitment of such Terminating
Financial Institution shall automatically terminate. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Asset Interest Collections thereto pursuant to
Sections 2.2 and 2.3) all rights and obligations of such Terminating Financial

 

32

 


--------------------------------------------------------------------------------



 

Institution hereunder shall be terminated and such Terminating Financial
Institution shall no longer be a “Financial Institution” hereunder; provided,
however, that the provisions of Article X shall continue in effect for its
benefit with respect to Purchaser Interests held by such Terminating Financial
Institution prior to its termination as a Financial Institution.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1

Waivers and Amendments.

(a)            No failure or delay on the part of the Agent or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b). Conduit, Seller and the Agent, at the direction of the Required
Financial Institutions, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i)             without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Asset
Interest Collections by Seller or the Servicer, (B) reduce the rate or extend
the time of payment of Yield or any CP Costs (or any component of Yield or CP
Costs), (C) reduce any fee payable to the Agent for the benefit of the
Purchasers, (D) except pursuant to Article XII hereof, change the amount of the
Capital of any Purchaser, any Financial Institution’s Pro Rata Share (except
pursuant to a Funding Agreement) or any Financial Institution’s Commitment, (E)
amend, modify or waive any provision of the definition of Required Financial
Institutions or this Section 14.1(b), (F) consent to or permit the assignment or
transfer by Seller of any of its rights and obligations under this Agreement,
(G) change the definition of “Eligible Receivable,” “Purchase Price,” or
“Adjusted Liquidity Price,” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii)           without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller,

 

33

 


--------------------------------------------------------------------------------



 

provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers
and the Agent.

Section 14.2       Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent to effect purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent, the
records of the Agent shall govern absent manifest error.

Section 14.3       Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 14.4Protection of Ownership Interests of the Purchasers.

(a)            Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agent or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time after the occurrence of an Amortization Event, the Agent
may, or the Agent may direct Seller or the Servicer to, notify the Obligors of
Pool Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

(b)           If any Seller Party fails to perform any of its obligations
hereunder: (i) the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent’s or such
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3, (ii) each Seller Party irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent, and appoints the Agent as its attorney-in-fact, to act on behalf of
such Seller Party (A) to

 

34

 


--------------------------------------------------------------------------------



 

execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Pool
Receivables and (B) to file a carbon, photographic or other reproduction of this
Agreement or any financing statement with respect to the Asset Interest as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Asset Interest. The appointment in the
preceding clause (ii) is coupled with an interest and is irrevocable.

Section 14.5

Confidentiality.

(a)            Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of the
Fee Letter and the other confidential or proprietary information with respect to
the Agent and Conduit and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party and such Purchaser and its
officers and employees may disclose such information to such Seller Party’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

(b)           Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent, the Financial Institutions or Conduit by each other, (ii)
by the Agent or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Agent to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Conduit or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which JPMorgan Chase acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, the
Purchasers and the Agent may disclose any such nonpublic information pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).

(c)            Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with U.S. federal or state securities laws. For purposes of this paragraph, the
terms “tax treatment” and “tax structure” have the meanings specified in
Treasury Regulation section 1.6011-4(c).

Section 14.6       Bankruptcy Petition. Seller, the Servicer, the Agent and each
Financial Institution hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Conduit, it will not institute against, or join any other Person
in instituting against, Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

 

35

 


--------------------------------------------------------------------------------



 

 

Section 14.7       Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Conduit, the Agent
or any Financial Institution, no claim may be made by any Seller Party or any
other Person against Conduit, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 14.8       CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK.

Section 14.9       CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN NEW YORK, NEW YORK.

Section 14.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11

Integration; Binding Effect; Survival of Terms.

(a)            This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject

 

36

 


--------------------------------------------------------------------------------



 

matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof superseding all prior oral or written
understandings.

(b)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

Section 14.12     Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13     JPMorgan Chase Roles. Each of the Financial Institutions
acknowledges that JPMorgan Chase acts, or may in the future act, (i) as
administrative agent for Conduit or any Financial Institution, (ii) as issuing
and paying agent for the Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper and (iv) to provide
other services from time to time for Conduit or any Financial Institution
(collectively, the “JPMorgan Chase Roles”). Without limiting the generality of
this Section 14.13, each Financial Institution hereby acknowledges and consents
to any and all JPMorgan Chase Roles and agrees that in connection with any
JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent for Conduit, and the giving of notice to the
Agent of a mandatory purchase (pursuant to a Funding Agreement).

Section 14.14

Characterization.

(a)            It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser or the Agent or any assignee thereof of any obligation of Seller
or Originator or any other person arising in connection with the Asset Interest
or any other obligations of Seller or Originator.

 

37

 


--------------------------------------------------------------------------------



 

 

(b)           In addition to any ownership interest which the Agent may from
time to time acquire pursuant hereto, to secure the prompt and complete payment
of the Aggregate Unpaids, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest, now existing or hereafter arising, in (i)
the Asset Interest, (ii) the Facility Account, (iii) Seller’s rights and
remedies under the Receivable Interest Sale Agreement, and (iv) all proceeds of
any thereof prior to all other liens on and security interests therein. The
Agent and the Purchasers shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

Section 14.15     Amendment and Restatement. This Agreement is an amendment and
restatement of the Original Purchase Agreement and supersedes the Original
Purchase Agreement in its entirety; provided, however, that the execution and
delivery of this Agreement shall not effect a novation of the Original Purchase
Agreement but shall be, to the fullest extent applicable, in modification,
renewal, confirmation and extension of such Original Purchase Agreement.

(Remainder of this page intentionally left blank)

(a)

 

38

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS RECEIVABLES, LLC

 

 

By:

 

Name:

Kevin T. Kelly

 

Title:

Senior Vice President and Chief Financial Officer

Address:

One Allen Center

 

500 Dallas Street, Suite 2700

Houston, TX 77002

 

Attention: Jimmy McDonald

Phone:

(713) 844-6593

Fax:

(713) 844-6527

 

 

FERRELLGAS, L.P.

 

BY: FERRELLGAS, INC., ITS GENERAL PARTNER

 

 

By:

 

Name:

Kevin T. Kelly

 

Title:

Senior Vice President and Chief Financial Officer

Address: 7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

Attention: James R. Van Winkle

Phone:

(913) 661-1528

Fax:

(913) 661-1537

 

 

 

 



 

39

 


--------------------------------------------------------------------------------



 

 

JUPITER SECURITIZATION CORPORATION

 

 

By:

William W. Wood

Vice President

 

Address:

c/o JPMorgan Chase Bank, N.A., as Agent

Asset Backed Finance

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0079

Attention: Asset Backed Finance

Fax: (312) 732-1844

 

 

JPMORGAN CHASE BANK, N.A.,

as a Financial Institution and as Agent

 

 

By:

 

Name:

William W. Wood

Title:

Vice President

 

 

Address:

JPMorgan Chase Bank, N.A.

Asset Backed Finance

Suite IL1-0596, 1-21

1 Bank One Plaza

Chicago, Illinois 60670-0596

Attention: Asset Backed Finance

Fax: (312) 732-4487

(a)

 

40

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement:

(a)          Capitalized terms used and not otherwise defined herein shall have
the meanings attributed thereto in the Receivable Interest Sale Agreement
(hereinafter defined); and

(b)          The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
accrued and unpaid fees under the Fee Letter, CP Costs, Yield, Aggregate Capital
and all other unpaid Recourse Obligations (whether due or accrued) at such time.

“Agreement” means this Amended and Restated Receivables Purchase Agreement dated
June 7, 2005 among, Seller, Ferrellgas, the Financial Institutions, Conduit and
the Agent, as it may be amended or modified and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii)

 

 

41

 


--------------------------------------------------------------------------------



 

the Business Day specified in a written notice from the Agent following the
occurrence of any other Amortization Event, and (iv) the date which is 5
Business Days after the Agent’s receipt of written notice from Seller that it
wishes to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” means the Applicable Margin (as defined in the Credit
Agreement) for Eurodollar Rate Loans (as defined in the Credit Agreement).

“Asset Interest” means, on any date of determination, the sum of the Receivables
Interest and the Contributed Interest (each, as defined in the Receivable
Interest Sale Agreement).

“Asset Interest Collections” means, on any date of determination, the Buyer’s
Percentage of all Collections.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president,
controller, treasurer or chief financial officer.

“Blocked Account Agreement” means an agreement among Servicer or Seller, as
applicable, the Agent and Wells Fargo Bank, N.A. with respect to the Servicer’s
Concentration Account or the Facility Account in form and substance reasonably
satisfactory to the parties thereto.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under a Funding
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Tranche Periods
or the tranche periods for Commercial Paper determined by the Agent to relate to
such Purchaser Interest (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (ii) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the Capital of such Purchaser Interest if such reduction, assignment
or termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New

 

42

 


--------------------------------------------------------------------------------



 

York is open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of Asset
Interest Collections and other payments received by the Agent which in each case
are applied to reduce such Capital in accordance with the terms and conditions
of this Agreement; provided that such Capital shall be restored (in accordance
with Section 2.5) in the amount of any Asset Interest Collections or other
payments so received and applied if at any time the distribution of such Asset
Interest Collections or payments are rescinded, returned or refunded for any
reason.

“Change of Control” means (a) a Change of Control under and as defined in the
Receivable Interest Sale Agreement, or (b) Ferrellgas ceases to own 100% of the
outstanding Equity Interests of Seller.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for more than 180 days from the original invoice date for such payment.

“Charged-Off Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (x) the total amount of Receivables that
became Charged-Off Receivables during the Measurement Period ending on such
Cut-Off Date, by (y) the aggregate monthly sales for the 6 months ending on such
Cut-Off Date.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Asset Interest Collections are
collected or deposited.

“Collection Notice” means a notice in the form attached to the Blocked Account
Agreements from the Agent to Wells Fargo Bank, N.A. terminating the Servicer’s
authority to make withdrawals from the Servicer’s Concentration Account or
Seller’s authority to make withdrawals from the Facility Account.

“Commercial Paper” means promissory notes of Conduit issued by Conduit in the
commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from (i) Seller and (ii)
Conduit, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution’s name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to a Funding
Agreement) and (ii) with respect to any individual purchase hereunder, its Pro
Rata Share of the Purchase Price therefor.

 

43

 


--------------------------------------------------------------------------------



 

 

“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Agent in its sole discretion to result in incrementally higher
CP Costs applicable to such Incremental Purchase, the Capital associated with
any such Incremental Purchase shall, during such period, be deemed to be funded
by Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital.

“Credit and Collection Policy” means Originator’s credit and collection policies
and practices relating to Contracts and Receivables existing on the date hereof
and summarized in Exhibit IV to the Receivable Interest Sale Agreement, as
modified from time to time in accordance with this Agreement.

“Cut-Off Date” means May 31, 2005 and the last day of each calendar month
thereafter.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as an Asset Interest Collection of a Receivable. Seller
shall be deemed to have received an Asset Interest Collection in full of a
Receivable if at any time (i) the Outstanding Balance of any such Receivable is
either (x) reduced as a result of any defective or rejected goods or services,
any discount or any adjustment or otherwise by Seller (other than cash Asset
Interest Collections on account of the Receivables) or (y) reduced or canceled
as a result of a setoff in respect of any claim by any Person (whether such
claim arises out of the

 

44

 


--------------------------------------------------------------------------------



 

same or a related transaction or an unrelated transaction) or (ii) any of the
representations or warranties in Article V are no longer true with respect to
any Receivable.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Prime Rate.

“Delinquency Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (i) the aggregate Outstanding Balance of
all Receivables that are Delinquent Receivables as of such Cut-Off Date, by (ii)
the aggregate Outstanding Balance of all Receivables as of such Cut-Off Date.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original invoice date but
not more than 90 days from the original invoice date for such payment.

“Dilution Trigger Ratio” means a percentage equal to a fraction, the numerator
of which is the total amount of decreases in Outstanding Balances of the
Receivables due to Dilutions during the most recent Measurement Period, and the
denominator of which is the amount of sales generated by the Originators during
the Measurement Period one month prior to the most recent Measurement Period.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Facility Account” means the account in the name of the Seller at Wells Fargo
Bank and designated in writing by the Seller to the Agent as being the “Facility
Account.”

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

 

45

 


--------------------------------------------------------------------------------



 

 

“Fee Letter” means that certain letter agreement dated as of the date hereof
between Seller and the Agent, as it may be amended or modified and in effect
from time to time.

“Ferrellgas” has the meaning set forth in the preamble in this Agreement.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of Conduit.

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.

“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Originator or any
of its respective Subsidiaries or Affiliates (other than Seller), or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of Seller, Originator, or any of their
respective Subsidiaries or Affiliates, having general voting rights.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual capacity and
its successors.

“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 12:00 noon (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’

 

46

 


--------------------------------------------------------------------------------



 

Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 12:00 noon
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan Chase offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 12:00 noon (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) the
Applicable Margin. The LIBO Rate shall be rounded, if necessary, to the next
higher 1/16 of 1%.

“Liquidity Termination Date” means June 6, 2006.

“Lock-Box” means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Pool Receivables.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Pool Receivables
generally or in any significant portion of the Pool Receivables, the Related
Security or the Asset Interest Collections with respect thereto, or (v) the
collectibility of the Pool Receivables generally or of any material portion of
the Pool Receivables.

“Measurement Period” means a calendar month.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

“Monthly Reporting Date” has the meaning set forth in Section 8.5.

“Net Asset Interest Balance” means, at any time, the Buyer’s Percentage of the
aggregate Outstanding Balance of all Pool Receivables that are Eligible
Receivables at such time.

“Non-Renewing Financial Institution” has the meaning set forth in Section
13.2(a).

“Original Purchase Agreement” has the meaning set forth in the Preliminary
Statements.

 

47

 


--------------------------------------------------------------------------------



 

 

“Originator” means Ferrellgas, in its capacity as seller under the Receivable
Interest Sale Agreement.

“Participant” has the meaning set forth in Section 12.2.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of Conduit subject to any
particular pooling arrangement by Conduit, but excluding Commercial Paper issued
by Conduit for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Conduit.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Pro Rata Share” means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of the applicable
Funding Agreement.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchase Limit” means for each year: (a) $70,000,000 for the period from June 7
of each year through and including August 31 of each year, (b) $75,000,000 for
the month of September, (c) $85,000,000 for the month of October, (d)
$100,000,000 for the month of November, (e) $160,000,000 for the months of
December and January, (f) $160,000,000 from February 1 of each year until
February 21 of each year, (g) $150,000,000 from February 21 of each year until
February 28 of each year, (h) $140,000,000 from February 28 of each year until
March 7 of each year, (i) $130,000,000 from March 7 of each year until March 21
of each year, (j) $120,000,000 from March 21 of each year until March 28 of each
year, (k) $110,000,000 from March 28 of each year until April 7 of each year,
(l) $100,000,000 from April 7 of each year until May 21 of each year, (m)
$90,000,000 from May 21 of each year until May 28 of each year, (n) $80,000,000
from May 28 of each year until June 7 of each year.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of 80% of the Net Asset Interest
Balance on the applicable purchase date over the aggregate outstanding

 

48

 


--------------------------------------------------------------------------------



 

amount of Aggregate Capital determined as of the date of the most recent Monthly
Report, taking into account such proposed Incremental Purchase.

“Purchasers” means Conduit and the Financial Institutions.

“Purchaser Interest” means, at any time, a portion of an aggregate undivided
100% ownership interest in the Asset Interest associated with a designated
amount of Capital, selected pursuant to the terms and conditions hereof.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Receivable Interest Sale Agreement” means that certain Amended and Restated
Receivable Interest Sale Agreement, dated as of June 7, 2005, between Originator
and Seller, as the same may be amended, restated or otherwise modified from time
to time.

“Recourse Obligations” shall have the meaning set forth in Section 2.1.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 66-2/3% of the Purchase Limit.

“Required Notice Period” means two (2) Business Days.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivable Interest Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Seller now or hereafter outstanding, and (v) any payment of
management fees by Seller (except for reasonable management fees to the
Originator or its Affiliates in reimbursement of actual management services
performed).

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

 

49

 


--------------------------------------------------------------------------------



 

 

“Settlement Date” means (A) the second Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Tranche Period in respect of each
Purchaser Interest of the Financial Institutions.

“Settlement Period” means (A) in respect of each Purchaser Interest of Conduit,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions, the entire Tranche Period of such
Purchaser Interest.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Termination Date” has the meaning set forth in Section 2.2.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Financial Institution” has the meaning set forth in Section
13.2(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a)            if Yield for such Purchaser Interest is calculated on the basis
of the LIBO Rate, a period of one, two, three or six months, or such other
period as may be mutually agreeable to the Agent and Seller, commencing on a
Business Day selected by Seller or the Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

(b)           if Yield for such Purchaser Interest is calculated on the basis of
the Prime Rate, a period commencing on a Business Day selected by Seller,
provided no such period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period

 

50

 


--------------------------------------------------------------------------------



 

shall end on the Amortization Date. The duration of each Tranche Period which
commences after the Amortization Date shall be of such duration as selected by
the Agent.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivable Interest Sale Agreement, the Fee Letter, the Subordinated
Note (as defined in the Receivable Interest Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis in the case of Yield computed at a LIBO Rate and on a 365
(or, when appropriate, 366) day basis in the case of Yield computed at the Prime
Rate.

(c)          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

(d)          All terms used in Article 9 of the UCC in the State of New York,
and not specifically defined herein, are used herein as defined in such Article
9.

 

51

 


--------------------------------------------------------------------------------



 

 

EXHIBIT II

FORM OF PURCHASE NOTICE

[DATE]

 

JPMorgan Chase Bank, N.A., as Agent

1 Bank One Plaza, 21st Floor

Asset-Backed Finance

Chicago, Illinois 60670-0596

Attention: Conduit Administrator, Jupiter Securitization Corporation

Re:

PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of June 7, 2005, by and among Ferrellgas Receivables, LLC, a
Delaware limited liability company (“Seller”), between Ferrellgas, L.P., a
Delaware limited partnership, as Servicer, the Financial Institutions, Jupiter
Securitization Corporation (“Conduit”), and JPMorgan Chase Bank, N.A., as Agent
(the “Receivables Purchase Agreement”). Capitalized terms used herein shall have
the meanings assigned to such terms in the Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

Purchase Price:

$

Date of Purchase:



Requested Discount Rate:

[LIBO Rate] [Prime Rate] [Pooled Commercial Paper rate]

 

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. No. ( )

 

Please advise [Name] at telephone no ( ) _________________ if Conduit will not
be making this purchase.

 

 

52

 


--------------------------------------------------------------------------------



 

 

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i)             the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct in all
material respects on and as of the Purchase Date as though made on and as of
such date;

(ii)           no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

(iii)          the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and

(iv)          the amount of Aggregate Capital is $_________ after giving effect
to the Incremental Purchase to be made on the Purchase Date.

Very truly yours,

 

FERRELLGAS RECEIVABLES, LLC

 

 

By:

Name:

Title:

 

 

53

 


--------------------------------------------------------------------------------



 

 

EXHIBIT III

PRINCIPAL PLACES OF BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE SELLER PARTIES;
LOCATIONS OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

 

Places of Business:

Seller:

Principal Place of Business and Chief Executive Office

One Allen Center

500 Dallas Street, Suite 2700

Houston, TX 77002

Servicer:

Principal Place of Business and Chief Executive Office

7500 College Blvd., Suite 1000

Overland Park, Kansas 66210

 

Locations of Records:

Seller:

Seller’s and Servicer’s addresses above

 

Servicer:

Seller’s and Servicer’s addresses above and One Liberty Plaza, Liberty,
Missouri, 64068

Federal Employer Identification Numbers:

Seller:

43-1698481

                Servicer:43-1698481

 

54

 


--------------------------------------------------------------------------------



 

 

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A., as Agent

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement dated as of June 7, 2005, among
Ferrellgas Receivables, LLC (the “Seller”), Ferrellgas, L.P. (the “Servicer”),
the Purchasers party thereto and JPMorgan Chase Bank, N.A., as agent for such
Purchasers (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.

I am the duly elected ________________ of Seller.

2.              I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Seller and its Subsidiaries during the accounting
period covered by the attached financial statements.

3.              The examinations described in paragraph 2 did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes an Amortization Event or Potential Amortization Event, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.

4.              Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5.              Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:



 

55

 


--------------------------------------------------------------------------------



 

 

THE FOREGOING CERTIFICATIONS, TOGETHER WITH THE COMPUTATIONS SET FORTH IN
SCHEDULE I HERETO AND THE FINANCIAL STATEMENTS DELIVERED WITH THIS CERTIFICATE
IN SUPPORT HEREOF, ARE MADE AND DELIVERED THIS ____ DAY OF _________, ___ .

 

BY:____________________________________

NAME:

TITLE:

 

 

56

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.         Schedule of Compliance as of [Date] with Section 9.1(f) of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended: _______________

 

57

 


--------------------------------------------------------------------------------



 

 

EXHIBIT V

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).

PRELIMINARY STATEMENTS

 

A.         This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Amended and Restated Receivables
Purchase Agreement dated as of June 7, 2005 by and among Ferrellgas Receivables,
LLC, Ferrellgas, L.P., as Servicer, Jupiter Securitization Corporation, JPMorgan
Chase Bank, N.A., as Agent, and the Financial Institutions party thereto (as
amended, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.

B.          Assignor is a Financial Institution party to the Purchase Agreement,
and Assignee wishes to become a Financial Institution thereunder; and

C.          Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, Assignor’s Commitment and (if
applicable) the Capital of Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

 

The parties hereto hereby agree as follows:

1.              The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Agent to Conduit,
Assignor and Assignee. From and after the Effective Date, Assignee shall be a
Financial Institution party to the Purchase Agreement for all purposes thereof
as if Assignee were an original party thereto and Assignee agrees to be bound by
all of the terms and provisions contained therein.

2.              If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and all rights and obligations
associated therewith under the terms of the Purchase Agreement, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Section 4.1 of the Purchase Agreement.

 

 

58

 


--------------------------------------------------------------------------------



 

 

3.              If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

4.              Concurrently with the execution and delivery hereof, Assignor
will provide to Assignee copies of all documents requested by Assignee which
were delivered to Assignor pursuant to the Purchase Agreement.

5.              Each of the parties to this Assignment Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment Agreement.

6.              By executing and delivering this Assignment Agreement, Assignor
and Assignee confirm to and agree with each other, the Agent and the Financial
Institutions as follows: (a) other than the representation and warranty that it
has not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, Conduit, the Seller or any
other Financial Institution or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) Assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under the
Transaction Documents as are

 

59

 


--------------------------------------------------------------------------------



 

delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution or, when applicable, as a Purchaser.

7.              Each party hereto represents and warrants to and agrees with the
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Sections 4.1 and 14.6 thereof.

8.              Schedule I hereto sets forth the revised Commitment of Assignor
and the Commitment of Assignee, as well as administrative information with
respect to Assignee.

9.              THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.           Assignee hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all senior indebtedness for
borrowed money of Conduit, it will not institute against, or join any other
Person in instituting against, Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

 

By: _________________________

Title:

 

[ASSIGNEE]

 

By: __________________________

Title:

 

 

60

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I TO ASSIGNMENT AGREEMENT

 

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

 

Date: _____________, ______

 

Transferred Percentage:

____________%

 

 

 

A-1

A-2

B-1

B-2

Assignor

Commitment (prior to giving effect to the Assignment Agreement)

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

 

 

 

A-2

B-1

B-2

Assignee

 

Commitment (after giving effect to the Assignment Agreement)

Outstanding Capital (if any)

Ratable Share of Outstanding Capital

 

 

 

 

 

 

Address for Notices

 

                            

Attention:

Phone:

Fax:

 

 

 

61

 


--------------------------------------------------------------------------------



 

 

SCHEDULE II TO ASSIGNMENT AGREEMENT

 

EFFECTIVE NOTICE

 

TO:

________________________, Assignor

________________________

________________________

________________________

 

TO:

________________________, Assignee

________________________

________________________

________________________

 

The undersigned, as Agent under the Amended and Restated Receivables Purchase
Agreement dated as of June 7, 2005 by and among Ferrellgas Receivables, LLC, a
Delaware limited liability company (“Seller”), between Ferrellgas, L.P., a
Delaware limited partnership, as Servicer, Jupiter Securitization Corporation,
JPMorgan Chase Bank, N.A., as Agent, and the Financial Institutions party
thereto, hereby acknowledges receipt of executed counterparts of a completed
Assignment Agreement dated as of ____________, ____ between __________________,
as Assignor, and __________________, as Assignee. Terms defined in such
Assignment Agreement are used herein as therein defined.

1.              Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ______________, ____.

2.              By its signature below, [each of] Conduit [and Seller] hereby
consents to the Assignment Agreement as required by Section 12.1(b) of the
Receivables Purchase Agreement.

[3.            Pursuant to such Assignment Agreement, the Assignee is required
to pay $____________ to Assignor at or before 12:00 noon (local time of
Assignor) on the Effective Date in immediately available funds.]

Very truly yours,

 

JPMORGAN CHASE BANK, N.A.,

individually and as Agent

 

By: __________________________

Title:_______________________

 

 

 

62

 


--------------------------------------------------------------------------------



 

 

JUPITER SECURITIZATION CORPORATION

 

By: ____________________________

Authorized Signatory

 

 

[The foregoing is hereby consented to:

 

FERRELLGAS RECEIVABLES, LLC

 

 

By:

Name:

Title:]

 

63

 


--------------------------------------------------------------------------------



 

 

EXHIBIT VI

 

FORM OF MONTHLY REPORT

 

[See attached]

 

 

64

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

Commitment

 

 

JPMorgan Chase Bank, N.A.

The commitment amount shall be, during any calendar month, the amount set forth
opposite such month below.

 

June 7 through

June 30 $71,400,000

July: $71,400,000

August: $71,400,000

September: $76,500,000

October: $86,700,000

November: $102,000,000

December: $163,200,000

January: $163,200,000

February 1

until February 21: $163,200,000

February 21 until

February 28 $153,000,000

February 28 until

March 7: $142,800,000

March 7 until

March 21: $132,600,000

March 21 until

March 28: $122,400,000

March 28 until

April 7 $112,200,000

April 7 until

May 21: $102,000,000

May 21 until

May 28: $91,800,000

May 28 until

June 7: 81,600,000

 

 



 

65

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED TO THE AGENT ON OR PRIOR TO THE INITIAL PURCHASE

1.

The Amended and Restated Receivable Interest Sale Agreement and each of the
documents listed on Schedule A thereto.

2.

Executed copies of this Agreement, duly executed by the parties thereto.

 

3.

Copy of the Resolutions of the Board of Directors of Seller certified by its
Secretary authorizing Seller’s execution, delivery and performance of this
Agreement and the other documents to be delivered by it hereunder.

4.

Copy of the Resolutions of the Board of Directors of the General Partner and the
Servicer certified by its Secretary authorizing the Servicer’s execution,
delivery and performance of this Agreement and the other documents to be
delivered by it hereunder.

5.

Organization Documents of Seller and certified by the Secretary of State of
Delaware on or within thirty (30) days prior to the initial Incremental
Purchase.

6.

Good Standing Certificate for Seller issued by the Secretaries of State of:

 

 

a.

Delaware

 

 

b.

Texas

 

7.

A certificate of the Secretary of Seller certifying the names and signatures of
the officers authorized on its behalf to execute this Agreement and any other
documents to be delivered by it hereunder.

8.

A certificate of the Secretary of Servicer and the General Partner certifying
the names and signatures of the officers authorized on its behalf to execute
this Agreement and any other documents to be delivered by it hereunder.

9.

Evidence that UCC financing statements, have been filed in all jurisdictions as
may be necessary or, in the opinion of the Agent, desirable, under the UCC of
all appropriate jurisdictions or any comparable law in order to perfect the
ownership interests contemplated by this Agreement.

10.

Time stamped receipt copies of proper UCC termination statements, if any,
necessary to release all security interests and other rights of any Person in
the Asset Interest previously granted by Seller.

11.

A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:

 

 

66

 


--------------------------------------------------------------------------------



 

 

--Each Seller Party is duly organized, validly existing, and in good standing
under the laws of its state of organization.

--Each Seller Party has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such Person’s business.

--The execution and delivery by each Seller Party of this Agreement and each
other Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary action and
proceedings on the part of such Person and will not:

(a)            require any action by or in respect of, or filing with, any
governmental body, agency or official (other than the filing of UCC financing
statements);

(b)           contravene, or constitute a default under, any provision of
applicable law or regulation or of its Organization Documents or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
such Person; or

(c)            result in the creation or imposition of any Adverse Claim on
assets of such Person or any of its Subsidiaries (except as contemplated by this
Agreement).

--This Agreement and each other Transaction Document to which such Person is a
party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.

--The provisions of the Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.

--To the best of the opinion giver’s knowledge, there is no action, suit or
other proceeding against any Seller Party or any of their respective Affiliates,
which would materially adversely affect the business or financial condition of
such Person and its Affiliates taken as a whole or which would materially
adversely affect the ability of such Person to perform its obligations under any
Transaction Document to which it is a party.

12.

A Compliance Certificate.

 

13.

The Fee Letter.

 

14.

A Monthly Report as at [_________], 2005.

 

 

67

 


--------------------------------------------------------------------------------



 

 

 

EXHIBITS AND SCHEDULES

 

Exhibit I

Definitions

 

Exhibit II

Form of Purchase Notice

 

Exhibit III

Principal Places of Business and Chief Executive Offices of the Seller Parties;
Locations of Records; Federal Employer Identification Number(s)

Exhibit IV

Form of Compliance Certificate

 

Exhibit V

Form of Assignment Agreement

 

Exhibit VI

Form of Monthly Report

 

 

 

Schedule A

Commitments

 

Schedule B

Closing Documents

 

 

 

 

 